214 F.2d 130
Helen GEORGE, Appellantv.LIBERTY MOTOR FREIGHT LINES, Inc., Appellee.
No. 12040.
United States Court of Appeals Sixth Circuit.
June 8, 1954.

Appeal from the United States District Court for the Northern District of Ohio; Frank Le Blond Kloeb, Judge.
Clifford F. Brown, Norwalk, Ohio, Syring & Devine, Toledo, Ohio, for appellant.
William A. Finn, Toledo, Ohio, for appellee.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel.


2
And it appearing that this was a hotly contested case arising out of a collision between a motor truck and a passenger car, in which conflicting evidence was introduced upon the controlling issues of fact;


3
And it appearing that no exception was taken to the charge of the court and no reversible error appearing in the record:


4
It is ordered that the judgment of the District Court be and it hereby is affirmed.